933 So. 2d 1261 (2006)
PRESIDION SOLUTIONS and Unisource Administrators, Inc., Appellants,
v.
Paul BEAVER, Appellee.
No. 1D05-2920.
District Court of Appeal of Florida, First District.
July 25, 2006.
Keith Pallo, of Pallo, Marks & Hernandez, P.A., Palm Beach Gardens, and Majorie Gadarian Graham, of Marjorie Gadarian Graham, P.A., Palm Beach Gardens, for Appellants.
Kelly Cambron-Fretwell, Port St. Lucie, and Bill McCabe, Longwood, for Appellee.
PER CURIAM.
AFFIRMED. Checkers Rest. & Specialty Risk Servs., Inc. v. Wiethoff, 925 So. 2d 348 (Fla. 1st DCA 2006).
BARFIELD, VAN NORTWICK, and LEWIS, JJ., concur.